DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 1, 15, and 19 are generic to the following disclosed patentably distinct species:
		I.	Figs. 5A-C, linkage assemblies driven by opposite torque;
		II.	Figs. 6A-C, linkage assemblies driven by same torque.

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

During a telephone conversation with Mary Fox on 16 November 2022, a provisional election was made without traverse to prosecute the invention of Group I, Claims 1-20.  Affirmation of this election must be made by applicant in replying to this Office action.  No claims are currently withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention, based on the interpretation of the claim terms “first torque” and “second torque” (Claims 12, 13, and 17) as broadly reading on these torques being the same, and thus these claims reading on the elected species.

Information Disclosure Statement
The information disclosure statement filed 15 January 2021 fails in part to comply with the provisions of 37 C.F.R. §§ 1.97, 1.98 and MPEP § 609 because U.S. App. No. 16/894,141 is listed with an incorrect filing date and inventorship (and even attorney docket number).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “124” has been used to designate both an “insertion mechanism unit” and the user’s skin (which may be 118) in Fig. 3; and Fig. 3 does not agree with [0041], lines 12-16, denoting the directions S1, S2.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:

[0003], line 1, “a insertion” should be “an insertion;”
[0011], line 1, “a insertion” should be “an insertion;”
[0020], line 1, “a insertion” should be “an insertion;”
[0041], lines 12-16, directions S1, S2 do not match Fig. 3;
[0042], line 15, ref. no. 118 is not shown in drawings (see the comment above concerning the drawings);
[0060], line 3, ref. no. 222 is not shown in Fig. 5B; 
[0072], line 9 (among others), ref. no. 213 is not illustrated (perhaps this should be “150”?); and
[0103], line 4, “including” should be “include.”

Appropriate correction is required.

Claim Objections
Claims 4, 9, and 18 are objected to because of the following informalities:

in Claim 4, line 2, Claim 9, line 5, and Claim 18, line 2, “at least one of . . . or” is malformed; either it should read “and” for “or”, or should not include “at least one of;” and
in Claims 4 and 18, lines 8-11 of each claim, the clause, “wherein the rotation of the input link causes the output link to extend the first insertion needle in the first direction away from the housing and subsequently retract toward the housing or extend the second insertion needle in the second direction away from the housing and subsequently retract toward the housing” invites a misreading because the two alternatives are not separated by a comma or otherwise delineates the alternatives; the Examiner suggests using line breaks, indentations, and a comma to better show the two alternatives.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “release mechanism unit configured to establish…configured to constrain…configured to allow” in Claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the instant case, “release mechanism” has been read to mean the stop 196.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	The Examiner notes the use of the term “linkage” throughout the claims, and finds no special definition of the term in the application as filed; accordingly, the term has been afforded its ordinary and customary meaning.  The following definitions are noted.

https://www.merriam-webster.com/dictionary/linkage
	a system of links
especially : a system of links or bars which are jointed together and more or less constrained by having a link or links fixed and by means of which straight or nearly straight lines or other point paths may be traced

https://www.dictionary.com/browse/linkage
	Machinery. an assembly of four or more rods for transmitting motion, usually in the same plane or in parallel planes.


https://www.collinsdictionary.com/us/dictionary/english/linkage
	2.  a series or system of links, slides, cranks, wheels, or gears for transmitting power or motion

https://www.britannica.com/technology/linkage-machine-component
	linkage, in mechanical engineering, a system of solid, usually metallic, links (bars) connected to two or more other links by pin joints (hinges), sliding joints, or ball-and-socket joints so as to form a closed chain or a series of closed chains.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the insertion device" at line 2; there is insufficient antecedent basis for this limitation in the claim.  The claim has been treated as reciting “an insertion device.”
	Claim 20 is rejected as depending from Claim 19 and not curing its defect.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-9, 11-13, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Publ. No. 2014/0031793, by Constantineau et al. (“Constantineau”).
	Constantineau discloses a device as claimed by Applicant, as follows.
	Claim 1:	An insertion device (Figs. 31, 35-39) for insertion of a first medical device and a second medical device into a user, the insertion device comprising:
	a housing (Fig. 31: 302);
	a first insertion needle (334) configured to pierce and withdraw from skin of the user, the first insertion needle configured to releasably carry the first medical device (the “first medical device” is not within the scope of the claim; but see 342);
	a second insertion needle (372) configured to pierce and withdraw from the skin, the second insertion needle configured to releasably carry the second medical device (the “second medical device” is not within the scope of the claim; but see [0109] and [0128]: “The sensing element 472 is inserted by a sensing element introducer needle in a similar manner as the catheter 342 of the third exemplary embodiment, instead of the sensing element itself being a sharps.”);
	a first linkage assembly (403, 451, 441) within the housing;
	a second linkage assembly (404, 461, 493) within the housing; and
	a driver (spring 481) within the housing configured to cause the first linkage assembly and the second linkage assembly to rotate relative to the housing ([0130]-[0131]), wherein the first linkage assembly is configured to cause the first insertion needle to extend in a first direction away from the housing to pierce the skin and subsequently retract toward the housing to withdraw from the skin when the driver causes the first linkage assembly to rotate relative to the housing (id.), and
	wherein the second linkage assembly is configured to cause the second insertion needle to extend in a second direction away from the housing to pierce the skin and subsequently retract toward the housing to withdraw from the skin when the driver causes the second linkage assembly to rotate relative to the housing (id.).
	Claim 2: (The insertion device of claim 1,) wherein one of the first medical device or the second medical device is an analyte sensor (blood glucose sensor 372) and the other of the first medical device or the second medical device is a fluid delivery cannula (catheter 342) (the “medical devices” are not within the scope of the claim; the disclosed needles are also fully capable of carrying the respective medical devices as claimed).
	Claim 3: (The insertion device of claim 1,) wherein the first insertion needle is configured to release the first medical device within the user when the first insertion needle retracts toward the housing and the second insertion needle is configured to release the second medical device within the user when the second insertion needle retracts toward the housing (the “medical devices” are not within the scope of the claim; the disclosed needles are also fully capable of releasing the respective medical devices, because they are disclosed as doing so in [0134]).
	Claim 4: (The insertion device of claim 1,) wherein at least one of the first linkage assembly or the second linkage assembly includes an input link (Fig. 38, 461) mechanically engaged with the driver (404) and an output link (Fig. 39, 493) mechanically engaged with one of the first insertion needle or the second insertion needle, wherein the input link and the output link define a kinematic chain (the two links operate in the same manner as described by Applicant), wherein the driver is configured to cause the input link to rotate relative to the housing (compare Figs. 38 and 39, showing rotation of link 461 relative to the housing), and wherein the rotation of the input link causes the output link to extend the first insertion needle in the first direction away from the housing and subsequently retract toward the housing or extend the second insertion needle in the second direction away from the housing and subsequently retract toward the housing (see [0138], describing this motion).
	Claim 5: (The insertion device of claim 4,) wherein the output link is a sliding member, and wherein the sliding member is configured to linearly translate when the driver causes the input link to rotate relative to the housing ([0131], describing linear motion of hub 493).
	Claim 7: The insertion device of claim 1, wherein:
	the first insertion needle is configured to at least partially insert within a lumen defined by the first medical device when the first insertion needle extends in the first direction away from the housing, and
	the second insertion needle is configured to at least partially surround the second medical device when the first insertion needle extends in the first direction away from the housing (the “medical devices” are not within the scope of the claim; the disclosed needles are also fully capable of being inserted within a lumen and surrounding the respective medical devices as claimed, because they are disclosed as doing so in [0134]).
	Claim 8: (The insertion device of claim 1,) wherein the first linkage assembly is configured to cause the first insertion needle to pierce the skin substantially concurrently with the second linkage assembly causing the second insertion needle to pierce the skin ([0122], “Substantially simultaneously, the sensing element 372 has exited the housing 302 and is inserted in the skin in a substantially similar manner to the introducer needle 334.”  Also, skin is not necessarily planar, so the claim reads on Constantineau’s structures without this sentence).
	Claim 9: (The insertion device of claim 1, further comprising:)
	a release mechanism unit (Fig. 35, 391) configured to establish at least a first configuration and a second configuration, wherein in the first configuration, the release mechanism unit is configured to constrain the driver from causing at least one of the first linkage assembly or the second linkage assembly to rotate relative to the housing ([0115] describes these functions), and
	wherein in the second configuration, the release mechanism unit is configured to allow the driver to cause at least one of the first linkage assembly or the second linkage assembly to rotate relative to the housing (id.); and
	a user input device configured to cause the release mechanism unit to transition from the first configuration to the second configuration (right end tab of 391 in Fig. 35 is pulled by the user).
	Claim 11: (The insertion device of claim 1,) wherein the first insertion needle is configured to extend in the first direction to pierce the skin at a first location and the second insertion needle is configured to extend in the second direction to pierce the skin at a second location displaced from the first location (Fig. 35, needles define angle “α” between them).
	Claim 12: (The insertion device of claim 1,) wherein the housing defines a central axis, and wherein the driver is configured to impart a first torque around the central axis on the first linkage assembly and a second torque around the central axis on the second linkage assembly to cause the first linkage assembly and the second linkage assembly to rotate relative to the housing (the central axis is located at the midpoint between the centers of rotation of gears 403, 404; the torque cross-product is simply calculated from that axis and, as they are oppositely directed vectors, they are different torques with the same scalar magnitude).
	Claim 13: (The insertion device of claim 1,) wherein the driver includes a spring (481) configured to cause the driver to impart a first torque on the first linkage assembly and a second torque on the second linkage assembly (the spring provides the force which causes the gears to rotate, thus generating equal and opposite torques).
	Claim 15: An insertion device (Figs. 31, 35-39) for insertion of a first medical device and a second medical device into a user, the insertion device comprising:
	a housing (Fig. 31: 302);
	a first insertion needle (334) configured to pierce and withdraw from skin of the user at a first location (Fig. 35, near 376), the first insertion needle configured to releasably carry the first medical device (the “first medical device” is not within the scope of the claim; but see 342);
	a second insertion needle (372) configured to pierce and withdraw from skin of the user at a second location displaced from the first location (Fig. 35, near 377), the second insertion needle configured to releasably carry the second medical device (the “second medical device” is not within the scope of the claim; but see [0109] and [0128]: “The sensing element 472 is inserted by a sensing element introducer needle in a similar manner as the catheter 342 of the third exemplary embodiment, instead of the sensing element itself being a sharps.”);
	a first linkage assembly (403, 451, 441) within the housing;
	a second linkage assembly (404, 461, 493) within the housing; and
	a driver (spring 481) configured to cause the first linkage assembly and the second linkage assembly to rotate relative to the housing ([0130]-[0131]), wherein:
	the first linkage assembly is configured to cause the first insertion needle to extend in a first direction away from the housing to pierce the skin and subsequently retract toward the housing to withdraw from the skin when the first linkage rotates relative to the housing (id.), the first insertion needle is configured to release the first medical device when the first insertion needle retracts toward the housing ([0128]), the second linkage assembly is configured to cause the second insertion needle to extend in a second direction away from the housing to pierce the skin and subsequently retract toward the housing to withdraw from the skin when the second linkage rotates relative to the housing ([0130]-[0131]), and the second insertion needle is configured to release the second medical device when the second insertion needle retracts toward the housing ([0128]).
	Claim 17: (The insertion device of claim 15,) wherein the driver includes a spring (481) configured to cause the driver to impart a first torque on the first linkage assembly and a second torque on the second linkage assembly (the spring provides the force which causes the gears to rotate, thus generating equal and opposite torques).
	Claim 18: (The insertion device of claim 15,) wherein at least one of the first linkage assembly or the second linkage assembly includes an input link (Fig. 38, 461) mechanically engaged with the driver (404) and an output link (Fig. 39, 493) mechanically engaged with one of the first insertion needle or the second insertion needle, wherein the input link and the output link define a kinematic chain (the two links operate in the same manner as described by Applicant), wherein the driver is configured to cause the input link to rotate relative to the housing (compare Figs. 38 and 39, showing rotation of link 461 relative to the housing), and wherein the rotation of the input link causes the output link to extend the first insertion needle in the first direction away from the housing and subsequently retract toward the housing or extend the second insertion needle in the second direction away from the housing and subsequently retract toward the housing (see [0138], describing this motion).
	Claim 19: A method comprising:
	extending a first insertion needle (342) of the insertion device in a first direction away from a housing (302) to pierce skin using rotation of a first linkage assembly (403, 451, 441) with respect to the housing ([0128], [0130, [0131]), wherein the first insertion needle is configured to releasably carry a first medical device ([0128], [0130, [0131]);
	extending a second insertion needle (372) of the insertion device in a second direction away (angle α from the first direction) from the housing (302) to pierce the skin using rotation of a second linkage assembly (404, 461, 493) with respect to the housing, wherein the second insertion needle is configured to releasably carry a second medical device ([0128]);
	retracting the first insertion needle toward the housing to withdraw from the skin using the rotation of the first linkage assembly ([0130]); and
	retracting the second insertion needle toward the housing to withdraw from the skin using the rotation of the second linkage assembly ([0131]).
	Claim 20: (The method of claim 19, further comprising:)
	positioning the first medical device in the user by releasing the first medical device from the first insertion needle when the first insertion needle retracts toward the housing ([0128], [0130, [0131]); and
	positioning the second medical device in the user by releasing the second medical device from the second insertion needle when the second insertion needle retracts toward the housing (id.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Constantineau as applied to Claims 1 and 15 above, and further in view of U.S. Patent No. 10,463,787, granted to Shor et al. (“Shor”).
	Constantineau discloses a device substantially as claimed by Applicant; see above.  At [0072], [0097], and [0108], Constantineau discusses connecting its needle insertion device to a pump (“self-contained infusion devices with integral reservoirs and pumping mechanisms”).  It does not, however, specifically disclose: a fluid pump, a fluid reservoir, wherein the fluid pump is configured to deliver a fluid from a fluid reservoir to the first medical device, and processing circuitry, wherein the processing circuitry is configured to receive a signal indicative of a physiological characteristic of the user from the second medical device (Claims 10 and 16); or, that the housing is a mechanism housing mechanically engaged with the driver, and further comprising a device housing, wherein the device housing is configured to contact the skin of the user, the mechanism housing is configured to mechanically engage the device housing to position the mechanism housing proximate the skin of the user, and the mechanism housing is configured to detach from the device housing (Claim 14).
	Shor relates to a patient-worn drug infusion device and is therefore from an art which is identical to, or very closely analogous to, those of Applicant’s claims and Constantineau. Shor describes that such a pumping device advantageously can include a computing unit 117 to control all functions of the device; see also col. 37, lines 21-50, describing blood analyte sensors in communication with a controller, which includes processing circuitry.  Shor also describes that such a device can be constructed of two separable housings 102, 104, Figs. 2, 3, 4A, one of which is to contact the patient’s skin, the other including a needle insertion mechanism, so that one housing can be disposable and one reusable, thus reducing waste.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Constantineau’s device such that the housing is a mechanism housing mechanically engaged with the driver, and further comprising a device housing, wherein the device housing is configured to contact the skin of the user, the mechanism housing is configured to mechanically engage the device housing to position the mechanism housing proximate the skin of the user, and the mechanism housing is configured to detach from the device housing, because Shor teaches doing so in a closely relate device so that one housing can be disposable and one reusable, thus reducing waste.
	It also would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Constantineau’s device such that it includes a fluid pump, a fluid reservoir, wherein the fluid pump is configured to deliver a fluid from a fluid reservoir to the first medical device, and processing circuitry, wherein the processing circuitry is configured to receive a signal indicative of a physiological characteristic of the user from the second medical device, because Shor teaches doing so in a closely relate device so that the patient’s blood glucose level can be monitored and the pump operated accordingly.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter.
The prior art of record, taken both alone and in permissible combination, fails to identically disclose or fairly suggest the combination of features recited in Claim 6.  More specifically, the prior art of record does not show a linkage assembly which includes a medial link with first and second rotatable joints as required by Claim 6.
	The closest prior art of record is Constantineau and U.S. Patent App. Publ. No. 2016/0213839; however, these references do not disclose or fairly suggest the subject matter as claimed or described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent App. Publ. No. 2016/0213839 describes a linearly driven multi-bar linkage used to insert a needle.
	The balance of the documents cited with this Office Action relate generally to needle insertion mechanisms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30-4:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783




/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771